Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153309(112)(113)                                                                                         David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153309
                                                                     COA: 321551
                                                                     Genesee CC: 13-033003-FC
  ANDREW MAURICE RANDOLPH,
          Defendant-Appellant.

  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to expand the grounds for review is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
        s0905
                                                                                Clerk